           Case 7:18-cv-11915-JCM Document 50 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
LUIS ESTRADA and ELIZABETH CANTEROS,
a/k/a Elizabeth Estrada a/k/a Elizabeth Montepeque,

                                              Plaintiffs,                         ORDER

                  -against-                                                       18 Civ. 11915 (JCM)

MB FOOD PROCESSING, INC. a/k/a MURRAY’S
CHICKEN,

                                             Defendant.
-------------------------------------------------------------X


         On December 15, 2020, the parties reached a settlement in the above-captioned matter

following a conference before the undersigned. Thereafter, the parties submitted a settlement

agreement with respect to Plaintiffs’ Fair Labor Standards Act and New York Labor Law

claims (“Wage and Hour Claims”), (Docket No. 47), a joint letter requesting its approval,

(Docket No. 46), and a proposed stipulation and order of dismissal as to Plaintiffs’ Wage and

Hour Claims (“the Stipulation”), (Docket No. 47). The parties also indicated that the non-

wage claims had been settled “by private agreement.” (Docket No. 46 at n.1). On March 1,

2021, the Court signed the Stipulation dismissing Plaintiffs’ Wage and Hour Claims.1 (Docket

No. 49). Therefore, it is hereby

         ORDERED, that the remaining claims in this action be and hereby are discontinued

with prejudice but without costs to any party; provided, however, that if settlement is not

consummated within thirty (30) days of the date of this order, Plaintiffs may apply by letter

within the thirty-day period for restoration of the action to the calendar of the undersigned, in

which event the action will be restored.



1
 This action is before the Court for all purposes on the consent of the parties, pursuant to 28 U.S.C. § 636(c).
(Docket No. 48).
         Case 7:18-cv-11915-JCM Document 50 Filed 03/02/21 Page 2 of 2




       To be clear, any application to reopen must be filed within thirty (30) days of this Order;

any application to reopen filed thereafter may be denied solely on that basis.

       The parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement regarding the non-wage claims, they must submit

the settlement agreement to the Court within thirty (30) days with a request that the agreement be

“So Ordered” by the Court.

Dated: March 2, 2021
       White Plains, New York
                                                     SO ORDERED:

                                                     ___________________________________
                                                        _____________________   _ _
                                                     JUDITH
                                                       DITH C C. McCARTHY
                                                     United States Magistrate Judge
